ORIGINAL                                            07/07/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 20-0325


                                           OP 20-0325


LANCE GERALD DEINES,

              Petitioner,

      v.
                                                                  ORDER
LYNN GUYER, WARDEN,
MONTANA STATE PRISON,

              Respondent.



      Through counsel, Lance Gerald Deines has filed a petition for a writ ofhabeas corpus.
Upon review of his petition, we deem it appropriate to require a response. M. R. App. P.
14(7)(a). Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to all
counsel of record.
                          141
      DATED this 1.             day ofJuly, 2020.




                                                                Justice



                FILED
                JUL 0 7 2020
             Bowen Lireenwoo0
           Clerk of Supreme Court
              State of Montana